Citation Nr: 0632206	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than January 6, 
1997, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than December 7, 
1998, for the grant of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  In 
August 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In a September 2006 statement the veteran's service 
representative requested the issues on appeal be deferred 
pending resolution of a February 1999 motion for 
reconsideration of an August 17, 1998, Board decision denying 
entitlement to service connection for hearing loss.  A review 
of the Board's administrative records shows the motion was 
denied and that notice was sent to the veteran at his address 
of record on April 26, 1999.  The veteran was also notified 
of his appellate rights following denial of a motion for 
reconsideration, but did not submit a notice of appeal.  The 
April 26, 1999, determination, thus, became final.  

It is significant to note, therefore, that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) allowing de novo adjudication 
for matters denied as not well grounded that became final 
during the period from July 14, 1999, to November 9, 2000, 
are inapplicable in this case.  The VCAA on November 9, 2000, 
among other things, eliminated the well-grounded claim 
concept and superseded the decision of Morton v. West, 12 
Vet. App. 477 (1999) (which had held that VA could not assist 
in the development of a claim that was not well grounded).

Although a copy of the April 26, 1999, determination was 
apparently not associated with the veteran's claims file, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in the absence of 
clear evidence to the contrary the law presumes the 
regularity of the administrative process.  YT v. Brown, 9 
Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  The Board finds clear evidence has not been 
received showing the regular administrative process of 
dispatching reconsideration motion determinations were not 
followed in this case.  The September 2006 correspondence 
also addresses no specific error in the prior Board decision 
and may not be construed as a new motion for reconsideration.  
Therefore, the Board finds deferral of the present issues on 
appeal is not warranted.

The Board notes, however, that the veteran may submit a 
motion for reconsideration of the August 17, 1998, Board 
decision at any time.  See 38 C.F.R. § 20.1000 (2006).  While 
the present issues on appeal may be affected by a favorable 
reconsideration determination, they are not inextricably 
intertwined with that matter.  The veteran is not prejudiced 
by this present review of the issues adjudicated and 
developed on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's claim for entitlement to service connection 
for tinnitus was received by VA during personal hearing 
testimony on January 6, 1997; service connection has been 
established from this date and there is no evidence of any 
earlier unadjudicated formal or informal claim as to this 
issue.

3.  In an unappealed August 17, 1998, decision the Board 
denied entitlement to service connection for bilateral 
hearing loss.

4.  Correspondence received by VA on December 7, 1998, was 
construed as a request to reopen a claim for entitlement to 
service connection for bilateral hearing loss; service 
connection has been established from this date and there is 
no evidence of any earlier unadjudicated formal or informal 
claim as to this issue.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
6, 1997, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date earlier than December 
7, 1998, for the grant of service connection for hearing loss 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in May 2003.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in September 
2006.  The notice requirements have been met and all 
identified and authorized records relevant to the issues on 
appeal have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with the claims would not 
cause any prejudice to the appellant.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2006).  The Court has held that an 
application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application.  Wright v. Gober, 10 Vet. App. 
343, 346-47 (1997); see also Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2006).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In this case, a review of the record reveals the veteran's 
claim for entitlement to service connection for tinnitus was 
received by VA during personal hearing testimony on January 
6, 1997.  Service connection has been established from this 
date and there is no evidence of any earlier unadjudicated 
formal or informal claim as to this issue.  Although the 
veteran testified, in essence, that VA should have been aware 
of his tinnitus disability as early as June 1995, the Board 
finds there is no earlier document of record evidencing a 
belief in entitlement to this matter.  

In an unappealed August 17, 1998, decision the Board denied 
entitlement to service connection for bilateral hearing loss.  
The veteran's motion for reconsideration of this decision was 
denied on April 26, 1999.  Generally, Board decisions are 
final from the stamped mailing date on the face of the 
decision, unless reconsideration is ordered, the decision is 
revised because of clear and unmistakable error (CUE), or a 
timely notice of appeal is received by the Court.  38 C.F.R. 
§ 20.1100 (2006).  As the veteran's motion for 
reconsideration was denied and the August 17, 1998, decision 
was not appealed to the Court or revised as a result of CUE, 
the Board finds the denial of entitlement to service 
connection for bilateral hearing loss became final.

The Board notes that correspondence received by VA on 
December 7, 1998, was construed as a request to reopen the 
claim for entitlement to service connection for bilateral 
hearing loss.  Service connection was subsequently 
established effective from this date and there is no evidence 
of any earlier unadjudicated formal or informal claim as to 
this issue having been received by VA after August 17, 1998.  
In fact, there was no medical evidence indicating the 
veteran's hearing loss or tinnitus was related to noise 
exposure during active service prior to a VA examination in 
March 1999.

Based upon the evidence of record, the Board finds that an 
effective date earlier than January 6, 1997, for the grant of 
service connection for tinnitus and an effective date earlier 
than December 7, 1998, for the grant of service connection 
for hearing loss are not warranted.  There is no evidence of 
any earlier unadjudicated formal or informal claim as to 
these matters, the veteran has made no specific claim of CUE 
in the prior Board decision, and no obvious error is revealed 
upon Board review.  It is also significant to note that the 
Court has held that there is no basis in VA law for a 
freestanding earlier effective date claim in matters 
addressed in a final rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

The Board also notes that the veteran has asserted, in 
essence, that earlier effective dates are warranted because 
of VA's failure to provide adequate assistance in the 
development of his claim or to provide him an earlier VA 
examination.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held, however, 
that a breach of a duty to assist cannot constitute CUE and 
that even a "grave procedural error" does not render a 
decision of VA non-final.  Cook v. Principi, 258 F.3d 1311 
(Fed. Cir. 2002).  Therefore, earlier effective dates are not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to an effective date earlier than January 6, 
1997, for the grant of service connection for tinnitus is 
denied.

Entitlement to an effective date earlier than December 7, 
1998, for the grant of service connection for hearing loss is 
denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


